Citation Nr: 0408154	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  02-12 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a back disorder 
characterized by muscle spasm.

2.  Entitlement to a higher initial evaluation for lipomas, 
currently assigned a noncompensable disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  That decision denied service 
connection for muscle spasms, but granted service connection 
for lipomas and assigned a noncompensable disability 
evaluation effective from January 22, 2000.  The veteran, who 
had active service from January 1996 to January 2000, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The Board observes that the veteran originally filed his 
claims with the RO in Newark, New Jersey.  However, in 
September 2002, the veteran requested that his claims file be 
transferred from that RO and indicated that he was residing 
in Florida.  As a result, the claims file was subsequently 
transferred to the RO in St. Petersburg, Florida, which 
certified the veteran's appeal to the Board of Veterans' 
Appeals.

The Board has recharacterized the service connection issue as 
on the title page of this decision to more accurately reflect 
the veteran's contentions and claim in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

Service medical records indicate that the veteran was 
afforded an entrance examination in July 1995 during which 
the clinical evaluation indicated a normal spine.  The 
veteran also reported having a negative history of recurrent 
back pain at the time of the examination.  However, during 
service, the veteran was seen on several occasions with 
complaints of back pain.

In October 1996, the veteran sought treatment for back pain 
after falling approximately 15 feet off of a cliff.  He had 
lost consciousness for five to ten seconds and then got back 
up only to fall again when he put on his pack.  He did not 
experience numbness or radiating pain, but he did report 
having some tingling in his mid to lower back.  He also told 
the treating physician that he had a history of back pain 
prior to service.  The physician did not find any bruising or 
obvious deformities, but he did note a limited range of 
motion with pain and tenderness upon palpation and 
percussion.  An x-ray of his lumbar spine did not reveal a 
fracture.  The veteran was diagnosed with a lower back muscle 
strain and prescribed medication, rest with warm packs, and 
exercises.  

Subsequently, in February 1997, the veteran was seen for 
chronic thoracic and lumbar strain and was referred to a 
chiropractor.  The veteran had an appointment with a 
chiropractor in March 1997 and complained of lower back pain 
and radiating left lower thoracic spine.  He also reported 
having a history of back pain following a motor vehicle 
accident prior to service that resolved in four months.  The 
chiropractor diagnosed him with chronic lumbosacral and 
sacroiliac strain, and the veteran continued receiving 
chiropractic treatment through May 1997.  On examination 
during this time period, examination revealed spasm in the 
low back and in the thoracic spine. On separation examination 
in December 1999, the veteran reported having a history of 
lumbosacral strain that had resulted from falling off a 
mountain with current residuals, although physical 
examination at the time revealed the spine and other 
musculoskeletal systems to be normal.

The veteran was afforded a VA examination in August 2001 in 
connection with his claims.  Although the veteran related the 
history of injury to his back in service, it does not appear 
that the examiner actually examined the veteran's back.  On 
examination of the musculoskeletal system, it appears that 
only the upper and lower extremities were examined.  In a 
February 2002 statement, the veteran continued to report that 
he experienced muscle spasm in the lower back that radiated 
into the left leg.  Therefore, the Board finds that the 
veteran should be afforded an examination of his spine.  

The Board notes further that during the pendency of this 
appeal, the VA amended the rating schedule for evaluating 
disabilities of the skin, contained in 38 C.F.R. § 4.118, 
which are relevant to the issue on appeal.  The new rating 
schedule became effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002).  The new criteria for evaluating 
service-connected skin disabilities are codified at newly 
designated 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 
7833.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
However, the veteran's disability has not been evaluated 
under the revised criteria, nor has he been advised of the 
amended rating schedule.  In this regard, the Board notes 
that the veteran was issued a Statement of the Case prior to 
the effective date of the revised criteria and that a 
Supplemental Statement of the Case providing the new rating 
schedule has not been issued.  In light of these changes, 
which became effective during the pendency of the claim, the 
RO should be given the opportunity to consider rating the 
veteran's service-connected lipomas under the revised 
regulatory criteria for rating disabilities of the skin.  
Therefore, the Board finds it necessary to remand the 
veteran's claim so that the RO may address in the first 
instance the applicability of these revisions to the claim.

Further, the Board notes that the veteran was afforded a VA 
examination in August 2001.  However, the Board finds that a 
more recent VA examination is warranted to address the new 
rating criteria.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded an 
examination to ascertain the severity 
and manifestations of his lipomas.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and to comment on the severity of the 
veteran's disability.  The examiner 
should report all signs and symptoms 
necessary for rating the lipomas under 
the latest rating criteria. 

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2003), copies of all 
pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

2.  The veteran should be afforded an 
examination of his spine to determine 
the nature, extent and etiology of any 
current back disorder.  The claims 
folder, including the veteran's service 
medical records, should be made 
available to the examiner for review 
before the examination.  Any and all 
tests deemed necessary by the examiner 
for a full evaluation should be 
accomplished.  Following this 
examination and as to each segment of 
the veteran's spine, the examiner 
identify all current back disorders, 
and as to each identified disorder, the 
examiner should indicate whether it is 
at least as likely as not that the 
disorder(s) is(are) etiologically 
related to the veteran's military 
service and particularly the October 
1996 fall documented in the service 
medical records.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After completion of the above, the 
RO should review the veteran's claims.  
The claim for a higher initial 
evaluation for lipomas should be 
reviewed under the revised schedular 
criteria for evaluating the skin that 
were effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).

4.  In addition to the development 
requested above, the claims file should 
be reviewed to ensure that all 
obligations under the Veterans Claims 
Assistance Act of 2000 have been 
satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal 
precedent. 

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified. 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



